UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6355




In Re:   CRAIG O. COPLEY,




                                                       Petitioner.



                 On Petition for Writ of Mandamus
                           (CA-90-47-HC)


Submitted:   June 9, 2005                 Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Craig O. Copley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Craig O. Copley petitions for writ of mandamus seeking

conditional       release    or   discharge    from   his    civil       commitment.

However, Copley’s appeal of the district court’s order revoking his

conditional release is currently pending on appeal.                  Mandamus may

not   be   used    as   a   substitute   for    appeal,      see    In    re   United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979), and Copley may

raise all claims of error in his pending case.                       Accordingly,

although we grant leave to proceed in forma pauperis, we deny

Copley’s petition.          We dispense with oral argument, because the

facts   and    legal    contentions    are    adequately      presented        in   the

materials     before    the   court   and     argument      would    not    aid     the

decisional process.



                                                                   PETITION DENIED




                                      - 2 -